              Case 3:20-cv-00670-WHO Document 45 Filed 07/16/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
     ALERT PROJECT/EARTH ISLAND                            Case No. 3:20-cv-00670-WHO
 4   INSTITUTE; ALASKA COMMUNITY
 5   ACTION ON TOXICS; COOK
     INLETKEEPER; CENTER FOR                               ORDER
 6   BIOLOGICAL DIVERSITY; ROSEMARY
     AHTUANGARUAK; AND KINDRA
 7   ARNESEN,
 8
                   Plaintiffs,
 9   vs.
10
     ANDREW WHEELER, in his official capacity
11   as Administrator of the United States
     Environmental Protection Agency; and the
12   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY,
13
14                  Defendants.

15
16          Based upon the stipulation of the parties, and the files, records, and proceedings in this

17   matter, the date for EPA to lodge the index to the administrative record is extended to August
     21, 2020.
18
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
19
     Dated: July 16, 2020
20
21
                                                          ____________________________
22                                                        William H. Orrick
23                                                        United States District Judge

24
25
26
27
28
                                                            Stipulation for Extension of Time to Lodge
                                                                    Index to the Administrative Record
                                                                            Case: 3:20-cv-00670-WHO
